Citation Nr: 0623415	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  02-17 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated 70 percent 
disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from November 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2002 and May 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania and Cleveland, Ohio.  

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran is rendered unemployable as a result of his 
service-connected PTSD.


CONCLUSION OF LAW

The criteria for a TDIU award have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 4.16 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is rendered unemployable due to 
his service-connected PTSD.  Applicable regulation provides 
that total disability will be considered to exist when there 
is present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a). 

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), a GAF score of 51 to 60 signifies 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks), OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 41 to 
50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).   See 
38 C.F.R. § 4.125 (2005).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions; 
testimony provided during hearing before the undersigned; 
service medical records; VA medical records; VA examination 
reports; Social Security Administration (SSA) records; and 
private medical evidence.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

After thorough review of the evidence of record, the Board 
finds that entitlement to an award of TDIU is warranted.  The 
veteran's only service connected disability is PTSD, 
evaluated as 70 percent disabling.  Thus, the veteran meets 
the initial criteria for a TDIU rating.

The veteran's VA outpatient treatment records indicate that 
he experiences decreased ability to deal with stress, and has 
irritability and outbursts of anger.  He is also reported to 
be unable to complete projects at home as he is unable to 
stay focused on one thing for too long a period.  
Additionally, it is noted that he avoids situations with a 
degree of personal contact, as his comfort level with anyone 
outside of the family is poor.  He is also reported to have 
difficulty concentrating at times when driving the car.  
Though he attends church regularly and previously taught a 
Sunday school class (he no longer teaches Sunday school as he 
finds it too stressful), he has a tendency to resist 
authorities and avoids social interactions.  He is also noted 
to get into a lot of conflicts with people.  (See outpatient 
treatment reports dated in August 2001 and September 2001 and 
October 2001 fee basis examination.)

It is also noted that the veteran's Global Assessment of 
Functioning (GAF) score has ranged from 45 to as high as 70.  
He was assigned a GAF of 60-70 on examination in October 
2001.  However, it is also noted that the VA file was not 
available to the examiner at that time.  Though he has been 
primarily assigned a GAF score of 55, to include on VA 
examination in April 2004, it is also noted that in November 
2003, one of his treating psychiatrists assigned a GAF score 
of 45.  The physician indicated that the veteran was totally 
and permanently disabled due to his PTSD and should be 
awarded unemployability benefits.  

The question of unemployability was not specifically answered 
on the April 2004 VA examination.  The examiner only stated 
that the injuries sustained in the two automobile accidents 
were the reason veteran consistently gave for stopping work 
and subsequently being awarded SSA disability.  The examiner 
did not specifically state whether the veteran is currently 
rendered unemployable due to his PTSD.  SSA records do 
reflect consideration of his psychiatric disability.  Given 
the veteran's above-reported symptoms, as well as the 
November 2003 VA physician's findings regarding the veteran 
being rendered unemployable due to his PTSD, and resolving 
any doubt in favor of the veteran, the Board concludes that 
TDIU benefits are warranted.   

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) redefined VA's duty to 
assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  The notice requirements of the VCAA require 
VA to notify the veteran of any evidence that is necessary to 
substantiate his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the present case, since there is a full grant of benefits 
sought on appeal as to the issue being decided at this time, 
it is unnecessary for the Board to address whether the 
requirements under the VCAA have been satisfied.  


ORDER

A total disability rating due to individual unemployability 
is granted, subject to the criteria which govern the payment 
of monetary awards.


REMAND

The Board notes that the RO has not complied with the notice 
requirement of the VCAA with regard to his claim for 
entitlement to an increased rating for PTSD.  This must be 
accomplished prior to further consideration of this issue.  
In addition, it is noted that during the pendency of this 
appeal, on March 3, 2006, the United Stated Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 C.F.R. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 (b) 
(2005) apply to all five elements of a claim for service 
connection.  The RO must ensure that appropriate VCAA notice 
is provided to the veteran and the claim subsequently 
adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.	The RO is to send the veteran 
appropriate notice in accordance with 
the VCAA with regard to the claim for 
an increased rating for PTSD, to 
include notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Thereafter, following any other 
development, the RO should readjudicate 
the issue of entitlement to an 
increased rating for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and 
his representative should be provided a 
Supplemental Statement of the Case and 
afforded an applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

____________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


